Citation Nr: 0214107	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-11 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $19,322.07.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  He served in Vietnam, was wounded in action in 
February 1967 and was awarded the Purple Heart medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 decision by the Committee on Waivers and 
Compromises (Committee) of the VA Regional Office (RO) to 
deny waiver of recovery of an overpayment of compensation 
benefits in the amount of $19,322.07.  Waiver of recovery of 
the overpayment was denied on the basis that the veteran had 
not timely submitted a request for waiver of recovery.  The 
veteran perfected an appeal of that decision.

This case was previously before the Board in February 2001, 
at which time the Board determined that the veteran had 
timely requested waiver of recovery of the overpayment.  The 
case was then remanded to the RO for a determination by the 
RO Committee in the first instance as to whether the criteria 
for waiver of recovery of the overpayment had been met.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Following 
additional development, in a March 2002 decision the 
Committee denied the veteran's request for waiver of recovery 
of the charged indebtedness on the basis that recovery of the 
overpayment was not against equity and good conscience.  The 
case was then returned to the Board for further consideration 
of the veteran's appeal.


FINDINGS OF FACT

1.  From October 1985 to February 1996 the veteran was 
notified on eight different occasions that incarceration for 
a felony conviction would result in the reduction of his VA 
compensation benefits, and that he was required to report 
such incarceration.

2.  The veteran was incarcerated based on a felony conviction 
beginning in January 1995, did not report the incarceration 
to VA, and continued to receive the full amount of his VA 
compensation benefits.

3.  The veteran's failure to report his incarceration 
resulted in an overpayment of VA compensation benefits in the 
amount of $19,322.07.

4.  The veteran was at fault in causing the overpayment; 
there was no fault on the part of VA causing the overpayment.

5.  Recovery of the overpayment will not cause the veteran 
undue hardship.

6.  Recovery of the overpayment would not defeat the purpose 
of paying VA compensation benefits.

7.  Allowing the veteran to retain the benefits he 
erroneously received would result in unfair enrichment to the 
veteran.

8.  The veteran's reliance on the full amount of his 
compensation benefits did not cause him to change his 
position to his detriment.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2001).

2.  Recovery of an overpayment of disability compensation 
benefits in the amount of $19,322.07 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks waiver by VA of overpayment of compensation 
in the amount of $19,322.07.  He contends that he was not 
aware of the fact that incarceration would affect his 
entitlement to compensation benefits, or that he was required 
to report his incarceration.  He also contends that recovery 
of the overpayment would result in undue financial hardship, 
in that it would further increase his debts.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts of the veteran's appeal in light 
of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulation.  See, in general, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)] 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.    

Following the Board's February 2001 remand, the RO 
specifically informing the veteran of the evidence needed to 
substantiate his claim by letter dated June 21, 2001.  The 
informing him that he was responsible for submitting evidence 
of his monthly income and expenses by fully completing a 
current Financial Status Report, a form for which was 
furnished to the veteran.  The veteran completed and returned 
the form later in June 2001.  The RO provided the veteran a 
supplemental statement of the case in March 2002 in which the 
RO informed the veteran of the criteria to be applied in 
determining whether recovery of the overpayment was against 
equity and good conscience.  

The Board additionally observes that the veteran was notified 
of the provisions of the VCAA in general in a letter from the 
RO dated May 24, 2001, albeit in the context of another claim 
for VA benefits which is not currently on appeal.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The RO has obtained evidence of the veteran's monthly income 
and expenses in order to determine whether recovery of the 
overpayment would result in undue financial hardship to the 
veteran.  The veteran has provided evidence, including 
hearing testimony, as to why he did not report his 
incarceration and why recovery of the overpayment should be 
waived.  It appears that all evidence pertinent to this case 
has been obtained.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  Indeed, in a memorandum dated June 9, 2001 the 
veteran through his representative indicated that he had no 
additional evidence to submit and wished to "waive due 
process".  In March 2002, the veteran again stated that he 
waived due process.  See Janssen v. Principi, 15 Vet. App. 
370 (2001) [an appellant may waive the Court's consideration 
on appeal of rights guaranteed to him by an act of Congress, 
specifically the VCAA]. 

The veteran and his representative have been accorded the 
opportunity to present evidence and argument.  At his 
request, the veteran was scheduled for a hearing before a 
Member of the Board in Washington, D.C. in September 2002.  
He failed without explanation to report for the hearing.  The 
veteran's very able representative submitted a brief on his 
behalf in September 2002.    

In short, the Board concludes that the requirements of the 
VCAA have been met in this case.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Factual Background

As previously stated, the RO Committee originally found that 
the veteran had not requested a waiver of the overpayment 
within 180 days of notice of the existence of the 
overpayment.  When the case was previously before the Board, 
the Board determined that the veteran had not received the 
January 1997 notice of the overpayment's existence, and that 
his request for waiver had been timely filed.  The Board then 
remanded the case to the RO for the Committee to consider the 
substantive merits of the veteran's request for waiver of 
recovery.  In the March 2002 decision the RO Committee 
determined that recovery of the overpayment was not against 
equity and good conscience.

Documents in the claims file show that the veteran was 
initially awarded VA compensation benefits in June 1968, 
effective with his separation from service in April 1968.  
Since entitlement was initially awarded, he has received 
numerous notices regarding the events that affect his 
entitlement to those benefits and his responsibility to 
report those events to VA.  Since the statute and regulations 
were revised in 1980 to require the reduction of compensation 
benefits for veterans who are incarcerated as the result of 
conviction for a felony offense, the veteran received eight 
separate notices (VA Form 21-8764) over the years informing 
him that he was not entitled to the full amount of his 
compensation benefits if incarcerated for a felony, and that 
he was required to report such incarceration to VA.  See 
letters from the RO to the veteran dated October 1985; 
October 1986; August 1987; June 1989; September 1991; January 
1992; August 1992; and February 1996.

The evidence further indicates that the RO received 
notification from Iowa Prison Industries in October 1996 that 
the veteran was then incarcerated.  Further development 
revealed that he had been incarcerated due to a felony 
offense beginning in January 1995.  At the time, his service-
connected disabilities were rated as 70 percent disabling.  

On receipt of information that the veteran was incarcerated, 
the RO notified the veteran that his compensation benefits 
would be reduced.  The reduction was effectuated in January 
1997.  The retroactive reduction of the veteran's 
compensation benefits to March 1995, 60 days after he was 
incarcerated, resulted in an overpayment of $19,322.07.  The 
veteran's full compensation was reinstated effective in 
August 1998, upon his release from incarceration.  

Evidence in the file indicates that the entire amount of the 
charged indebtedness, $19,322.07, has been recouped by VA out 
of the veteran's VA benefits.  The Board additionally notes 
that the veteran has been in receipt of a total rating based 
on individual unemployability since October 1998.

The veteran contends that he was without fault in creating 
the overpayment because he was not aware that incarceration 
for a felony offense affected his entitlement to compensation 
benefits.  See the veteran's testimony before a RO Hearing 
Officer in July 1999 [page 2].  He further contends that 
recovery of the overpayment should be waived because 
recovering the overpayment would cause him an undue financial 
hardship.  He provided testimony at an RO hearing in July 
1999, at which time he testified that he did not know that he 
had to report his incarceration.

The veteran submitted a Financial Status Report in December 
1998 disclosing that he was then receiving a monthly 
retirement annuity in the amount of $1680.00.  Although not 
then shown on his Financial Status Report, he was also 
entitled to $1145.00 per month in VA compensation benefits, 
for total monthly income of $2825.00.  He reported having 
monthly expenses of $2620.00.  His monthly income, therefore, 
exceeded his expenses by $205.00.  He again submitted a 
Financial Status Report in April 1999 reflecting a monthly 
retirement annuity of $1627.40.  His VA compensation amount 
was then $1200.00, for total monthly income of $2827.40.  He 
listed monthly expenses totaling $2918.00.  At that time his 
monthly expenses exceeded his monthly income by $90.60.

The veteran presented his most recent Financial Status Report 
in June 2001.  He then reported receiving a monthly 
retirement annuity in the amount of $1680.00, and VA 
compensation of $2377.00, for a total monthly income of 
$4057.00.  His monthly expenses totaled $3885.00.  His 
monthly income, therefore, exceeded his monthly expenses by 
$172.00.

Relevant Law and Regulations

Reduction in VA compensation/pension - incarcerated veterans

A veteran who is incarcerated in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration. 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

No VA pension shall be paid to an individual who has been 
imprisoned in a Federal, State, or local penal institution as 
a result of conviction of a felony for any part of the period 
beginning sixty-one days after such imprisonment. 38 U.S.C.A. 
§ 1505(a) (West 1991); 38 C.F.R. § 3.666 (2001).


 
Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.962 (2001).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2001).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government. "Equity 
and good conscience" involves a variety of elements.  The 
list of elements contained in the regulation is not, however, 
all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship. See 
38 C.F.R. § 1.965(a) (2001).

The elements to be considered are:

(1) Fault of the debtor. Where the actions of the debtor 
contribute to creation of the debt. (2) Balancing of faults. 
Weighing fault of the debtor against VA fault. (3) Undue 
hardship. Whether collection would deprive debtor or family 
of basic necessities. (4) Defeat the purpose. Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended. (5) Unjust 
enrichment. Failure to make restitution would result in 
unfair gain to the debtor. (6) Changing position to one's 
detriment. Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation. See 38 C.F.R. § 1.965 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is 'an approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 
(1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of the debt is 
challenged, that issue must be developed before the issue of 
entitlement to a waiver of the debt can be considered.  
VAOPGCPREC 6-98.

In the instant case, neither the veteran nor his 
representative has challenged the creation of the 
overpayment.  The statute and regulation require that VA 
benefits be reduced if the veteran is incarcerated in a penal 
institution due to a felony conviction.  See 38 U.S.C.A. 
§ 5313; 38 C.F.R. § 3.665.  The Board has reviewed the 
overpayment and finds that its creation was not invalid.  The 
amount of the overpayment appears to mirror exactly the 
amount of the unwarranted benefits paid by VA.  Accordingly, 
the Board finds that the overpayment in the amount of 
$19,322.07 was validly created.

Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b).  The Committee determined that 
the veteran had not demonstrated bad faith in creating the 
overpayment.  It is the Board's responsibility to consider 
the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  A veteran's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  Richards v. Brown, 9 
Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

The veteran stated that he did not report his incarceration 
because he did not know he was required to do so, in that he 
did not know that incarceration would affect his entitlement 
to compensation benefits.  Although the evidence indicates 
that the veteran was notified on several occasions of the 
need to report such an event, and the effect incarceration 
would have on his entitlement to VA benefits, there is no 
indication that he in fact read and disregarded the 
information provided by VA.  The evidence does not indicate 
that the veteran deliberately acted with the intent to seek 
an unfair advantage, with knowledge of the likely 
consequences.  His error was more of omission rather than 
commission.  The Board finds, therefore, that the veteran did 
not commit fraud, misrepresentation, or bad faith, and that 
there is no statutory bar to waiver of recovery of the 
overpayment.  



Equity and good conscience

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic necessities.

4.  Defeat the purpose.  Whether recovery of the overpayment 
would nullify the objective for which the VA benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether reliance 
on the VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (February 
12, 1990).  Fault should initially be considered relative to 
the degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
veteran's actions were those expected of a person exercising 
a high degree of care, with due regard for the veteran's 
contractual responsibility to the government.  The age, 
financial experience, and education of the veteran should 
also be considered in these determinations.  

A person who is a recipient of VA compensation benefits must 
notify VA of all circumstances which will affect his 
entitlement to receive the benefit being paid.  As indicated 
above in its discussion of bad faith, there is no evidence 
that the veteran actually read and disregarded information 
supplied by VA concerning the effect of incarceration on his 
VA benefits and the requirement that he report such 
incarceration.  However, although this may lead to a 
conclusion that bad faith did not exist, it does not absolve 
the veteran of fault.  See Jordan v. Brown, 10 Vet. App. 171 
(1997) [professed ignorance of the controlling regulation or 
the failure to read relevant notices does not alleviate 
fault].  Even if the veteran did not read the instructions 
from VA, persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947)].  

The overpayment occurred because the veteran failed to timely 
report his incarceration.  The veteran's actions contributed 
to the creation of the overpayment and he was, therefore, at 
fault in causing the overpayment.  

With respect to balancing of faults, the Board finds that VA 
was not at fault in creating the overpayment.  As discussed 
above, the RO notified the veteran on numerous occasions 
concerning the impact of incarceration on his benefits and of 
the requirement that he report such incarceration.  When 
notified by Iowa Prison Industries that the veteran had been 
incarcerated, the RO reduced his compensation benefits 
expeditiously.  In weighing the fault of the veteran against 
the fault of VA, the veteran's actions were the cause of the 
overpayment.

The veteran contends that recovery of the overpayment should 
be waived because recovery would cause him an undue financial 
hardship.  According to his most recent Financial Status 
Report, however, his monthly income exceeds his monthly 
expenses by $172.00.  Recovery of the overpayment in monthly 
installments would not, therefore, deprive him of the 
necessities of daily living. In addition, it appears that VA 
has recouped the entire amount of the charged indebtedness 
over a period of years, see 38 C.F.R. § 3.917, and there is 
no indication that undue financial hardship resulted 
therefrom. 

The purpose in paying VA compensation benefits to the veteran 
is to compensate him for loss of working time that is due to 
his service-connected disabilities.  See, e.g. 38 C.F.R. 
§§ 3.321(a), 4.1.  In theory, recovery of the overpayment by 
withholding his compensation benefits would, therefore, 
defeat the purpose of paying compensation benefits.  However, 
in this case the charged payments occurred when the veteran 
was incarcerated and therefore could not be part of the 
workforce.  Moreover, the purpose of the statute includes 
reducing VA compensation payments to incarcerated veterans.  
Under the circumstances here presented, recovery of the 
indebtedness would not defeat the purpose of the benefits.

The statute and regulation specify that a veteran who is 
incarcerated in a penal institution for a felony offense is 
not entitled to the full amount of his compensation benefits.  
38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  Allowing the veteran 
to retain the benefits he erroneously received while 
incarcerated would, therefore, result in his unjust 
enrichment.

The Board has considered the factor of whether the veteran's 
reliance on the compensation benefits while incarcerated 
caused him to change his position to his detriment.  There is 
no evidence of record indicating that receipt of compensation 
benefits caused the veteran to relinquish a valuable right or 
to incur a legal obligation.

The Board has not identified any other factor which should be 
considered in evaluating the veteran's claim for waiver, and 
the veteran an his representative have pointed to none.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, the Board finds that 
the preponderance of those factors are against waiver of 
recovery.  See Cullen v. Brown, 5 Vet. App. 510 (1993) [when 
determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors].  
Accordingly, the veteran's request for waiver of recovery of 
the overpayment is denied. 


ORDER
 

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $19,322.07 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

